Citation Nr: 0632178	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental trauma for 
treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from May 1990 to August 
1994.  He also had prior periods of active duty for training 
from June 14, 1985, to November 6, 1985, from July 5, 1986, 
to July 19, 1986, and from July 18, 1987, to August 1, 1987.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the VA Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claim of entitlement to service 
connection for dental trauma.  

The Board remanded the case in May 2006 to schedule the 
veteran for a Travel Board hearing.  After being notified 
that his hearing had been scheduled for August 10, 2006, the 
veteran failed to appear with no indication that he wished to 
reschedule.  His hearing request is therefore considered 
withdrawn. 


FINDING OF FACT

The veteran does not have a dental condition as a result of 
inservice trauma.


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.381 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2006).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled due to a disease or injury incurred in 
or aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
due to an injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 
3.6(a) and (d) (2006).  Active duty from training includes 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2006).

The available service medical records make no reference to 
dental trauma either in service or during a period of active 
duty for training.  Although a June 1990 service medical 
record notes that the veteran had a veneer over tooth #8, 
this is not evidence of prior dental trauma.  As a whole, 
service medical records provide evidence against this claim. 

Indeed, the only evidence in support of the veteran's claim 
involves lay statements, none of which is sufficient to prove 
his claim.  The veteran claims that the injury occurred 
between 1986 and 1987, while on active duty for training, and 
that he was treated at the Jacksonville naval air station for 
dental trauma to two front teeth.  He claims that he 
currently suffers from pain and discoloration in both teeth.

In a February 2003 letter, H.V. recalled that he was a 
Lieutenant and Platoon Commander for the 1st Platoon of the 
company to which the veteran was assigned in January 1986 
when he witnessed the veteran's injury to his mouth and teeth 
from a grenade launcher.  According to H.V., the veteran was 
transported to the Jacksonville NAS for evaluation and 
treatment.  H.V. also recalled that the veteran received 
follow-up treatment for this injury at the Jacksonville NAS 
Dentistry Facility.  

In an August 2004 letter, J.L. indicated that he was a 
Commanding Officer when the veteran was involved in a 
training accident at the March 1986 unit drill for "B" 
Company (-), 4th Assault Amphibian Battalion, 4th Marine 
Division, Unites States Marine Corps Reserve, held at Camp 
Blanding, Florida.  J.L. stated that he had been notified 
that the veteran had been involved in an accident on one of 
the firing ranges; however, he did not witness the accident 
and did not indicate the nature of the veteran's injuries. 

The Board acknowledges that the veteran and H.V. are 
competent to give evidence about what they observed and 
experienced.  For example, the veteran is competent to report 
that he incurred certain injuries during service or that he 
experienced certain events.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Simply stated, 
there is no medical indication that the current alleged 
disorder has any association with the injury cited above, and 
both service and post-service medical records only provide 
evidence against this claim, indicating a disorder without 
connection to a service injury.              

In general, a layperson is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder, because a layperson does 
not have the requisite medical knowledge or training.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, neither the 
veteran nor H.V. is competent to state that any current 
disability the veteran may have is due to inservice dental 
trauma many years ago.

In addition to the lack of evidence of dental trauma in 
service, the veteran's claim also fails on the basis that 
there is absolutely no evidence of a current dental 
condition.  Based on the veteran's failure to prove this 
element alone, service connection for residuals of dental 
trauma must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

In short, since no evidence shows that the veteran has a 
current dental condition as a result of a combat wound or 
other inservice trauma, the appeal is denied. 

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters from the RO dated in July 
2003, December 2004, and June 2006 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

These letters also comply with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Board notes that the July 2003 and December 2004 letters 
comply with the first three elements, while the July 2006 
letter complies with the last two elements.  Id. 

Although none of the letters was sent prior to the initial 
adjudication of his claim in January 2003, the timing is not 
prejudicial to the veteran, as he was provided adequate 
notice before the claim was readjudicated in a supplemental 
statement of the case issued in December 2004.  See Prickett 
v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) 
(holding that as long as a determination was made following 
the notice letter, there was no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or a statement of the case).  

The Board notes that the case was not readjudicated by the RO 
following the June 2006 letter notifying the veteran of the 
last two elements in Dingess, supra.  Since the Board is 
denying his claim, however, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Overton v. Nicholson, No. 
02-1814 (September 22, 2006) (finding that the Board erred by 
relying on various postdecisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran claims that outstanding 
medical records exist pertaining to treatment of dental 
trauma at NAS Jacksonville.  In December 2002, however, that 
facility indicated that it had no records on file for the 
veteran.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's assertions regarding what 
occurred in service.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 
ORDER

Service connection for dental trauma for treatment purposes 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


